Exhibit 10.1 (c)
SECOND AMENDMENT
TO THE
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN BANK RHODE ISLAND, BANCORP RHODE ISLAND, INC.
and MERRILL W. SHERMAN
THIS Second Amendment to the Executive Employment Agreement (this “Second
Amendment”), dated as of December 20, 2010 is by and among Bank Rhode Island
(the “Bank”), Bancorp Rhode Island, Inc. (the “Company”) and Merrill W. Sherman
(“Executive”).
WHEREAS, the Bank, the Company and Executive are parties to that certain
Executive Employment Agreement dated as of February 20, 2007 (the “Employment
Agreement”); and
WHEREAS, the Bank, the Company and Executive are also parties to that certain
First Amendment to the Employment Agreement dated as of March 6, 2008 (the
“First Amendment”); and
WHEREAS, Executive is presently employed by the Bank and Company pursuant to the
terms of the Employment Agreement and the First Amendment; and
WHEREAS, the Bank, the Company and Executive now wish to further amend the
Employment Agreement and the First Amendment to comply with the provisions of
Section 409A of the Internal Revenue Code in accordance with IRS Notice 2010-6.
NOW, THEREFORE, effective as of January 1, 2009, in consideration of the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1. Section 1.8(b) of the Employment Agreement is amended to read as follows:
“(b) Disability. In the event of Executive’s ‘disability’ (as defined below)
during the term of her employment under this Agreement, the Bank shall continue
to pay Executive her base salary (reduced by any benefits she may be entitled to
receive under any state or federal disability insurance program, such as Rhode
Island temporary disability insurance or federal social security) for a period
of one year from the date of ‘disability.’ For purposes of this Agreement,
‘disability’ shall mean that Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Bank or the Company.”

 

 



--------------------------------------------------------------------------------



 



2. Section 2.1(a) of the Employment Agreement, as amended by the First
Amendment, is hereby amended by adding the following sentence at the end
thereof:
“If the six-month delay rule does not apply and the Severance Benefit is payable
during the 30-day period referenced in the first sentence of this Section 2.1(a)
and the 30-day period begins in one calendar year and ends in a second calendar
year, then the Severance Benefit shall be payable in the second calendar year.”
3. Section 2.1(c) of the Employment Agreement, as amended by the First
Amendment, is hereby amended by deleting said subsection in its entirety and
substituting therefor the following:
“(c) The Bank shall continue to provide Executive with the same automobile then
being used by Executive in accordance with the provisions of Section l.4(b) of
this Agreement for the Severance Period (at the expense of the Bank) and, at any
time during or within thirty (30) days of the expiration of the Severance
Period, Executive shall have the right and option, on written notice to the
Bank, to purchase such automobile for a purchase price equal to 90 percent of
the wholesale value as established by the National Automobile Dealers
Association Official Used Car Guide published in the year of such notice (the
“Automobile Benefit”); provided, however, that notwithstanding anything to the
contrary in this Agreement, if Executive is determined by the Company to be a
‘specified employee’ within the meaning of Code Section 409A(a)(2)(B)(i) at the
time of her separation from service with the Company or the Bank and if the
provision of Automobile Benefit to Executive without delay would expose
Executive to the 20 percent additional tax imposed by Code Section 409A(a), then
no Automobile Benefit shall be provided to Executive until the later of (A) the
first business day that is six (6) months and one day following the date of
Executive’s ‘separation from service’ (as such term is defined by Code
Section 409A and the regulations promulgated thereunder), or (B) such later date
as required by IRS Notice 2010-6. On such date, the Bank shall pay Executive an
amount equal to the value of the Automobile Benefit forfeited by reason of such
delay (the “Delayed Automobile Benefit”) and shall provide the Automobile
Benefit then remaining. In the event of any delay in the payment date as set
forth in the preceding sentence, the Bank will increase the payment to reflect
the deferred payment date by adding thereto an amount equal to the product of
the Delayed Automobile Benefit multiplied by the Interest Factor.”
4. Section 3.6(a) of the Employment Agreement, as amended by the First
Amendment, is hereby amended by adding the following at the end thereof:
“If the six-month delay rule does not apply and the Past Service Amount and the
Severance Payment are payable during the 30-day period referenced in the first
sentence of this Section 3.6(a) and the 30-day period begins in one calendar
year and ends in a second calendar year, then the Past Service Amount and the
Severance Payment shall be payable in the second calendar year.”

 

- 2 -



--------------------------------------------------------------------------------



 



5. Section 3.6(c) of the Employment Agreement, as amended by the First
Amendment, is hereby amended by deleting said subsection in its entirety and
substituting therefor the following:
“(c) During the Severance Period (which, for purposes of Section 3 shall be
deemed to commence on the date of a Terminating Event), the Bank shall continue
to provide Executive with the same automobile then being used by Executive in
accordance with the provisions of Section l.4(b) of this Agreement and, at any
time during or within thirty (30) days of the expiration of the Severance
Period, Executive shall have the right and option, on written notice to the
Bank, to purchase such automobile for a purchase price equal to 90 percent of
the wholesale value as established by the National Automobile Dealers
Association Official Used Car Guide published in the year of such notice (the
“Automobile Benefit”); provided, however, that notwithstanding anything to the
contrary in this Agreement, if Executive is determined by the Company to be a
‘specified employee’ within the meaning of Code Section 409A(a)(2)(B)(i) at the
time of her separation from service with the Company or the Bank and if the
provision of Automobile Benefit to Executive without delay would expose
Executive to the 20 percent additional tax imposed by Code Section 409A(a), then
no Automobile Benefit shall be provided to Executive until the later of (A) the
first business day that is six (6) months and one day following the date of
Executive’s ‘separation from service’ (as such term is defined by Code
Section 409A and the regulations promulgated thereunder), or (B) such later date
as required by IRS Notice 2010-6. On such date, the Bank shall pay Executive an
amount equal to the value of the Automobile Benefit forfeited by reason of such
delay (the “Delayed Automobile Benefit”) and shall provide the Automobile
Benefit then remaining. In the event of any delay in the payment date as set
forth in the preceding sentence, the Bank will increase the payment to reflect
the deferred payment date by adding thereto an amount equal to the product of
the Delayed Automobile Benefit multiplied by the Interest Factor.”
6. Section 3.6(e) of the Employment Agreement, as amended by the First
Amendment, is hereby amended by deleting said subsection in its entirety and
substituting therefor the following:
“(e) The Bank, at its expense, shall provide Executive with an office and the
exclusive use of an executive assistant for a period of twelve (12) months
following a Terminating Event defined in subsection (a) or (b) of Section 3.4
hereof (the “Office Benefit”); provided, however, that notwithstanding anything
to the contrary in this Agreement, if Executive is determined by the Company to
be a ‘specified employee’ within the meaning of Code Section 409A(a)(2)(B)(i) at
the time of her separation from service with the Company or the Bank, and if the
provision of the Office Benefit to Executive without delay would expose
Executive to the 20 percent additional tax imposed by Code Section 409A(a), then
no Office Benefit shall be provided to Executive until the later of (A) the
first business day that is six (6) months and one day following the date of
Executive’s ‘separation from service’ (as such term is defined by Code
Section 409A and the regulations promulgated thereunder), or (B) such later date
as required by IRS Notice 2010-6. On such date, the Bank shall provide or pay
Executive (i) the Office Benefit then remaining, and (ii) an amount equal to the
value of the Office Benefit forfeited by reason of such six-month delay (the
“Delayed Office Benefit”). In the event of any delay in the payment date as set
forth in the preceding sentence, the Bank will increase the payment to reflect
the deferred payment date by adding thereto an amount equal to the product of
the Delayed Office Benefit multiplied by the Interest Factor.”

 

- 3 -



--------------------------------------------------------------------------------



 



7. Section 3.8 of the Employment Agreement is amended by adding the following to
the end thereof:
“If the 30-day period begins in one calendar year and ends in a second calendar
year, then such payment shall be made in the second calendar year.”
8. Upon and after the date of this Second Amendment, all references to the
Employment Agreement shall mean the Employment Agreement as amended by the First
Amendment and by this Second Amendment. Except as expressly provided in this
Second Amendment, the execution and delivery of this Second Amendment does not
and will not amend, modify, or supplement any provision of the Employment
Agreement or the First Amendment, and, except as specifically provided in this
Second Amendment, the Employment Agreement and the First Amendment shall remain
in full force and effect.
9. This Second Amendment shall be construed according to and governed by the
laws of the State of Rhode Island without reference to its conflicts of laws
rules.
10. If any provision of this Second Amendment is adjudicated to be invalid,
illegal or unenforceable, in whole or in part, it will be deemed omitted to that
extent and all other provisions of this Second Amendment will remain in full
force and effect.
11. This Second Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
12. This Second Amendment may be executed in one or more counterparts (which may
include signature pages delivered by facsimile or other electronic means), each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same agreement.
[Remainder of page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Second Amendment on the
date set forth above.

                  BANCORP RHODE ISLAND, INC.    
 
           
 
  By:   /s/ John A. Yena    
 
     
 
Name: John A. Yena    
 
      Title: Vice Chairman of the Board    
 
           
 
  By:   /s/ John R. Berger    
 
     
 
Name: John R. Berger    
 
      Title: Chairman, Compensation Committee    
 
                BANK RHODE ISLAND    
 
           
 
  By:   /s/ John A. Yena    
 
     
 
Name: John A. Yena    
 
      Title: Vice Chairman of the Board    
 
           
 
  By:   /s/ John R. Berger    
 
     
 
Name: John R. Berger    
 
      Title: Chairman, Compensation Committee    
 
                EXECUTIVE    
 
                /s/ Merrill W. Sherman                   Merrill W. Sherman    

 

- 5 -